DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because the photographs in figs. 1-4B are unclear. The photographs include light and dark spots making the details of the invention difficult to ascertain. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Drawings should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b). 
Furthermore, the drawings are objected to because figs. 6A-6C contain dashed outlines, however, it is unclear as to why dashed lines are used, since dashed line are normally used to show alternative position or hidden lines. 
Furthermore, in fig. 5A, it is unclear as to what the plurality of black boxes connecting 138 and 135h are. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it contains legal phraseology, (i.e., the term “comprising” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, 9, 10, 16 and 19 are objected to because of the following informalities: 
In Claim 1, line 1, the term “configured to for different” is suggested to be changed to --configured for different-- in order to fix typographical error. 
In Claim 1, line 10, the term “different mask sides to” is suggested to be changed to --different mask sides of the plurality of mask sides to-- in order to provide clarity. 
In Claim 1, line 11, the term “each said mask side” is suggested to be changed to --each mask side of the plurality of mask sides-- in order to provide clarity. 
In Claim 1, line 15, the term “each mask side” is suggested to be changed to --each mask side of the plurality of mask sides-- in order to provide clarity.
In Claim 1, lines 15-16, the term “a first mask side” is suggested to be changed to --a first mask side of the plurality of mask sides-- in order to provide clarity. 
In Claim 1, line 16, the term “between said mask side and said nose” is suggested to be changed to --between said first mask side and said nose-- in order to provide clarity. 
In Claim 1, line 17, the term “that different mask side” is suggested to be changed to --that a second mask side of the plurality of mask sides that is different from the first mask side-- in order to provide clarity. 

In Claim 4, line 2, the term “one orientation, but said circular base” is suggested to be changed to --one orientation, and said circular base-- in order to provide clarity. 
In Claim 9, lines 1-2, the term “any of deformable resistant wire or plastic supports” (lines 1-2) suggested to be changed to --a deformable resistant wire-- or --deformable resistant wires-- in order to provide clarity. 
In Claim 10, line 2, the term “a user’s” is suggested to be changed to --said user’s-- in order to provide clarity. 
In Claim 16, line 3, the term “any of snaps, buttons, zippers, or hook-and-loop fasteners” (line 3) suggested to be changed to --snaps, buttons, zippers, or hook-and-loop fasteners-- in order to provide clarity. 
In Claim 16, line 2, the term “wherein at least one mask side” is suggested to be changed to --wherein the at least one mask side-- in order to provide clarity.
In Claim 19, line 1, the term “wherein at least one mask side” is suggested to be changed to --wherein at least one mask side of the plurality of mask sides-- in order to provide clarity. 
In Claim 19, line 2, the term “said mask side” is suggested to be changed to --said at least one mask side-- in order to provide clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “adjustable mechanism enabling different mask sides to be positioned in front of a face of said different types of users” (claim 1, lines 9-10) and “supporting elements configured to shape portions of the surface of said mask side so that, when said mask is worn by a user, the surface of said mask side does not contact a nose, mouth, or eyes of at least one type of user” (claim 1, lines 12-14). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, the limitation “different types of human” (line 1) is unclear as to how to define the metes and bounds of the term “types”, specifically, what feature is being included or excluded from the term “types”. Suggest to amend to --different human users--. 
Further, regarding claim 1, the limitation “different types of user’s heads” (lines 3 and 7-8) is unclear as to how to define the metes and bounds of the term “types”, specifically, what feature is being included or excluded from the term “types”. Suggest to amend to --different user’s heads--. 

Further, regarding claim 1, the limitation “are connected to their neighboring mask sides” (line 6) is unclear if the limitation “their neighboring mask sides” is part of the plurality of mask sides or different. If the neighboring mask sides are part of the plurality of mask sides, suggest to amend to --each of said plurality of mask sides is connected to their neighboring mask sides of the plurality of mask sides--. 
Further, regarding claim 1, the limitation “the surface of said mask side” (lines 12 and 13) lacks proper antecedent basis.
Further, regarding claim 1, the limitation “said mask” (line 13) lacks proper antecedent basis. It is unclear if said mask is referring to “rotating face cover assembly” or a different structure. 
Further, regarding claim 1, the limitation “at least one type of user” (line 14) is unclear as to how to define the metes and bounds of the term “type”, specifically, what feature is being included or excluded from the term “type”. Suggest to amend to --at least one user--. 
Further, regarding claim 1, the limitation “optimized” (lines 16 and 17) is unclear as to how to determine the metes and bounds of the term “optimized”. Suggest to delete the term “optimized”.  
Further, regarding claim 1, the limitation “a first type of human users” (line 17) is unclear as to how to define the metes and bounds of the term “type”, specifically, what 
Further, regarding claim 1, the limitation “a different type of human user” (line 18) is unclear as to how to define the metes and bounds of the term “type”, specifically, what feature is being included or excluded from the term “type”. Suggest to amend to --a different human user--. 
Further, regarding claim 1, the limitation “a first type of human” (lines 20 and 21) is unclear as to how to define the metes and bounds of the term “type”, specifically, what feature is being included or excluded from the term “type”. Furthermore, it is unclear if a first type of human user is referring to the “first type of human users” in claim 1, line 17 or a new first type of human user. Suggest to amend to --the first human--.
Further, regarding claim 1, the limitation “user can adjust a first mask side” (line 20) is unclear as to how to define the metes and bounds of the term “can”, since the term “can” can be defined as providing possibility. Therefore, it is unclear if the user can or cannot adjust a first mask side.
Further, regarding claim 1, the limitation “a first mask side” (line 20) is unclear if a first mask side is referring to “a first mask side” being claimed in claim 1, lines 15-16 or a different first mask side. Suggest to amend to --the first mask side--. 
Further, regarding claim 1, the limitation “a different type of human user” (lines 21-22) is unclear as to how to define the metes and bounds of the term “type”, specifically, what feature is being included or excluded from the term “type”. Furthermore, it is unclear if a different type of human user is referring to the “different type of human user” in claim 1, line 19 or a new different type of human user. 

Further, regarding claim 1, the limitation “a different mask side” (lines 21-22) is unclear if a different mask side is referring to “a different mask side” being claimed in claim 1, line 17 or a different first mask side. 
Regarding claim 5, the limitation “a transparent air impermeable portion, and a non-transparent air permeable microbial filter” (lines 1-2) is unclear if the transparent air impermeable portion and non-transparent air permeable microbial filter is referring to the transparent element and microbial filter element being claimed in claim 1, line 11 or is an additional structure relative to the transparent element and microbial filter element being claimed in claim 1, line 11. Suggest to change “wherein said mask sides comprise a transparent air impermeable portion, and a non-transparent air permeable microbial filter” to --wherein the transparent element comprise a transparent air impermeable portion, and the microbial filter element comprises a non-transparent air permeable microbial filter--. 
Regarding claim 7, the limitation “wherein said mask sides comprise a transparent, air-permeable microbial filter” (lines 1-2) is unclear if the transparent, air-permeable microbial filter is the same as microbial filter element being claimed in claim 1, line 11 or is an additional structure relative to the microbial filter element being claimed in claim 1, line 11. Suggest to change to --wherein the microbial filter element comprises a transparent, air-permeable microbial filter--. 

Regarding claim 17, the limitation “the position or dimensions” (lines 1-2) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Milstein (2015/0004131), Depping (3,413,972), Correale (3,221,339), Yazdi (2016/0165973), Charnley (3,529,594) and Maturaporn (5,467,765) do not specifically disclose the claimed apparatus as presented in the claims 1-19. 
Milstein discloses a PPE device (device 100, figs. 1-2) configured for worn by human user, said PPE comprising a face cover assembly (101,106, 103, 104, 108, fig. 1), a plurality of mask sides (multiple sides on the helmet, see fig. 1), a mask top (top of 101, fig. 1), a circular base (bottom portion of 101, fig. 1), a circular collar (see collar 102, fig. 1), a mask side comprising a transparent element (103, fig. 1, paragraph 0111), 
Depping discloses a PPE device (device in fig. 1) configured for different users comprising a face cover assembly with a circular base, a height, a plurality of mask sides and a mask top (see hood 12, figs. 1-2), wherein said plurality of mask sides are disposed between said circular base and said mask top and are connected to their neighboring mask sides, said circular base and said mask top so as to form a continuous covering surrounding all sides and head top of different user (see figs. 1-2, as shown there are plurality of mask sides, the helmet 12 have a mask top, a circular base, and the circular collar is part of 16 that connects to 12/14), one mask side configure with filter element (74, fig. 1), a transparent element (70, fig. 1, Col 4, lines 2-4), and mask side supporting elements (materials such as zippers 36 and 34, and framing of 106, or interior supporting structures 130, see fig. 4).
Correale discloses a rotating face cover assembly (10, fig. 3) comprising a circular base (94), and a circular collar (96, 100, fig. 3), the circular collar attached to a body suit (101, fig. 3), wherein said circular base and said circular collar configured with an adjustable mechanism (96 and 94, fig. 3, see Col 3, lines 39-66) enabling mask side to be positioned in front of a face of said user. 
Yazdi discloses a zip-up body suit (suit in fig. 1, paragraph 0076). 
Charnley discloses a body suit (10, fig. 1) having a microbial impermeable materials (Col 2, lines 41-47). 
Maturaporn discloses a filter that is a microbial filter (see layer 42, Col 5, lines 34-42). 

Therefore, claims 1-19 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Werjefelt (4,683,880) is cited to show a protective hood. 
Chessari (2017/0100613) is cited to show a ventilated hood and filter system. 
Macris (2006/0137686) is cited to show a hood. 
Ritchie (5,819,728)(9,931,482) is cited to show a gas treatment hood. 
Cox (6,854,459) (6,701,920) is cited to show a head enclosing treatment hood. 
Bower (5,226,409) is cited to show a protective hood. 
Luppi (2003/0135915) is cited to show a protective hood. 
Kemp (6,460,538) is cited to show a protective hood. 
Ford (5,003,973) is cited to show a hood and protective garment. 
Pelloux-Gervais (4,889,113) is cited to show a protective hood. 
Cowley (4,552,140) is cited to show a protective hood. 
Durney (3,432,860) is cited to show an adjustable mechanism for a hood. 
Gallagher (622,677) is cited to show a protective hood. 
Resnick (2008/0105255) is cited to show a protective hood. 
Shahaf (2003/0075174) is cited to show a hood having a plurality of sides that is capable of accommodating different users. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785